Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are pending in the instant application and are found to be allowable.

Priority
The instant application claims foreign priority to CN 202010835611.3 filed on 8/19/2020. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 2/6/2021. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 12/31/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art is silent on a method of preparing a reduction sensitive nanomicelle using the reagents N-acryloyltaurine and lipoic acid methacryloyloxyethyl ester, as summarized in Figures 1-3 below. 

    PNG
    media_image1.png
    694
    626
    media_image1.png
    Greyscale

The closest applicable prior art is represented by the following:
1) Zhang et al. (WO 2018/120544, US 10,632,071 used as equivalent; PTO-892) discloses reduction sensitive nanomicelles prepared using lysine, polyethylene glycol diglycidyl ether and ethylenediamine derivatized lipoic acid, to form a terpolymer, which forms into nanomicelles: (Figure 1)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

2) Lee et al. (US 2011/0150978, PTO-892) discloses a method of making nanometer-sized micelles by reacting polyethylene glycol methyl ether with acryloyl chloride to afford polyethylene glycol end-capped with an acrylate group (A-PEG). A-PEG is reacted with 1,6-hexanediol diacrylate and an initiator, affording a polyethylene glycol-poly(amino ester)-aminopropylimidazole (PEG-PAE-API) block copolymer, which then forms into micelles in aqueous solution. (Col. 21; Examples 1-14)
3) Xing et al. (US 2015/0065442, PTO-892) discloses a process for preparing reduction sensitive micelles by reacting 2,2'-dithiodiethanol diacrylate, 4-phenylbutylamine and mPEG-NH2, to form a micelle forming polymer of the following formula, where R= S-S: (Example 1, Claim 4)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
	The prior art teaches the formation of reduction sensitive micelles, where the reduction sensitive component is a disulfide bond. The prior art teaches that the disulfide containing, reduction sensitive micelles can be prepared using co-polymerization of acrylates and acryloyl chloride, where the hydrophobic group is appended to one monomer and the hydrophilic group is appended to a different monomer, such that the resulting polymer is amphiphilic and capable of forming micelles. In addition, the prior art teaches that the source of the disulfide bond may be lipoic acid or derivative thereof. Thus, some elements of the claims are taught by the prior art, but there is no disclosure, or reasonable suggestion, to select the claimed reagents, in a process to form a reduction sensitive micelle. Hence, the claimed reduction sensitive micelle formation process is novel and non-obvious. Further, the process of claim 9, where the reduction sensitive micelle formation process is incorporated into a process for making an anti-cancer drug loaded micelle, is also novel and non-obvious.
Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623